Citation Nr: 1511766	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Portland, Oregon


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on November 16, 2012.
 
2.  Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on November 29, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2013 decisions of the Northwest Network Payment Center in Portland, Oregon, of the Department of Veterans Affairs (VA).

In February 2013, the Seattle, Washington VA Regional Office (RO) issued three statements of the case denying various claims for VA disability compensation benefits.  The Veteran did not submit a substantive appeal with regard to these claims and these claims are thus not in appellate status before the Board.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders were considered by the agency of original jurisdiction prior to certification of the appeals to the Board.


FINDINGS OF FACT

1.  The Veteran service-connected disabilities consist of a lumbar spine disability rated at 10 percent and a right hip disability rated as noncompensable.

2.  The Veteran did not receive prior VA authorization for private medical care received on November 16, 1012 and November 29, 2012.

3.  The private medical care received on November 16, 1012 and November 29, 2012, was not for a service-connected disability or for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.

4.  At the time of the care, the Veteran had coverage under a health-plan contract for payment or reimbursement.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of private medical services for a nonservice-connected disability on November 16, 2012, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1000, 17.1001, 17.1002 (2014).

2.  The criteria for payment or reimbursement of private medical services for a nonservice-connected disability on November 29, 2012, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1000, 17.1001, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking payment or reimbursement of the costs associated with private medical services she received on November 16, 2012 and on November 29, 2012.  On November 16, 2012 she was treated at a private hospital for bronchitis.  On November 29, 2012 she was treated at the private hospital for biliary colic. 

At the time of the private medical care described above, the Veteran had two service-connected disabilities, a lumbar spine disability rated as 10 percent disabling, and a right hip disability rated as 0 percent disabling.

The Veteran reported that Medicare covered part of the cost of the care.  She requests that VA pay the portion of the bills remaining after the Medicare payments.  In an October 2013 Informal Hearing Presentation, the Veteran's representative indicated that Medicare covered the majority of the Veteran's private medical bill and that the Veteran requests that the VA reimburse her for the portion of the private medical bill remaining.  The representative noted that the Veteran attempted to seek authorization from VA for this treatment in advance.  

The Board notes that there is no indication from the record, nor has the Veteran alleged, that she meets any criterion for benefits under 38 U.S.C.A. § 1728 (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. § 17.120 (2014).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725. 

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f).  

The provision at 38 U.S.C.A. § 1725(f)(2)(A) defines the term health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment if the appellant has coverage under either Medicare Part A or Medicare Part B. 

In this case, the Veteran seeks reimbursement for the portion of the private medical expenses for which Medicare did not pay for her.  However, VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract (such as Medicare) covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).  It is clear in this case that the Veteran has other insurance benefits which paid for part of her medical expenses originating from the private medical treatment on November 16, 2012 and on November 29, 2012. 

The evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute.  She has not disputed this fact.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  The Board has considered the Veteran's assertions that she tried to get prior authorization prior to undergoing the private medical treatment.  However, this is of no bearing as to whether she is entitled to reimbursement the portion of the private medical expenses that Medicare did not pay.  Simply put, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

Because the record in this case shows that undisputed facts demonstrate that the Veteran's claim for reimbursement of payment of unauthorized medical expenses is barred by applicable statutory and regulatory provisions, the Board finds that the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on November 16, 2012, is denied.
 
Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on November 29, 2012, is denied.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


